DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-24 are pending. 

Claim Rejections - 35 USC § 101 (Software Per Se)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 17 does not include any structural recitations and presents as a computer program per se (referred to as "software per se"). Examiner notes that the broadest reasonable interpretation of “one or more vehicle repair insurance claims management systems” includes, for example, a corporate entity operating to process vehicle repair insurance claims, i.e. a non-technical “system.” Dependent claims 18-24 are rejected by virtue of their dependency. 

Claim Rejections - 35 USC § 101 (Abstract Idea)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.
Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 1 is directed to a system, claim 9 to a non-transitory machine-readable storage medium, and claim 17 to a method. Thus, the claims are directed to statutory categories of invention. However, claims 1-24 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. (Examiner notes the “Software Per Se” rejection of claims 17-24 above; the analysis that follows assumes that applicant will amend claim 17 accordingly.)
Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection. MPEP 2106.04.

Step 2A, Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
In Prong One, examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. See MPEP 2106.04(II)(A)(1).
The abstract idea of claims 1, 9, and 17 is defined as (claims 1, 9, and 17 being similar in scope):
receiving, from each source of a plurality of the sources, a respective vehicle repair recommendation set for a damaged vehicle, wherein each vehicle repair recommendation set identifies a recommended vehicle repair operation of a plurality of the vehicle repair operations for the damaged vehicle;
determining a respective source rank of each source from a plurality of the source ranks;
generating a composite vehicle repair recommendation set that identifies the recommended vehicle repair operations in an order determined according to the source ranks of the respective sources; and
providing the composite vehicle repair recommendation set to one or more vehicle repair insurance claims management systems.
 
The abstract idea steps recited in claims 1, 9, and 17 are those which could be performed mentally, including with pen and paper. As explained in MPEP 2106.04(a)(2):
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).
The steps in these claims define a mental process as follows. Though the claims have some distinction, they can be performed mentally. For example, one could mentally: receive a vehicle repair recommendation set for a damaged vehicle from outside sources (e.g. insurance offices and/or body shops); determine a source rank of the sources; generate a composite vehicle repair recommendation set with a plurality of ranked recommendations; and provide the composite vehicle repair recommendation set to one or more insurance agents/systems. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The claim is further directed to providing a composite vehicle repair recommendation set to one or more vehicle repair insurance claims management systems, which constitutes a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, then it falls within the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Lastly, the claim is directed to providing a composite vehicle repair recommendation set to one or more vehicle repair insurance claims management systems including steps for determining source rankings, which constitutes a process that, under its broadest reasonable interpretation, covers managing personal behavior relationships, interactions between people, but for the recitation of generic computer components. That is, the drafted process is comparable to a social activities, teaching, following rules or instructions process. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations of social activities, teaching, following rules or instructions, then it falls within the Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions) grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Step 2A, Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’). See MPEP 2106.04(II)(A)(1).
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool. In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application. Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology. 
Claim 1 recites the following additional elements:
hardware processor; on-transitory machine-readable storage medium encoded with instructions.
Claim 9 recites the following additional elements:
non-transitory machine-readable storage medium encoded with instructions; hardware processor; computing component.
Claim 17 contains no additional elements. 
These elements are merely instructions to apply the abstract idea to a computer because the elements represent generic computing elements in their ordinary capacity for tasks of the abstract idea. Applicant’s para. [0131], [0132] recite only generic computing elements. Further, the combination of these elements is nothing more than a generic computing system. Therefore, because the additional elements are merely instructions to apply the abstract idea to a computer, as described in MPEP 2106.05(f), they do not integrate the abstract idea into a practical application.  
Accordingly, these additional claim elements, alone and in combination, do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05(b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05(e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim. See, e.g., Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional). See MPEP 2106.05. 
Per the additional elements in these claims, limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)). MPEP 2106.05. 
	The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A, Prong Two and carrying over their conclusions from Step 2A, Prong Two on the considerations discussed in MPEP 2106.05(f).
The additional elements and their analysis are therefore carried over: applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery. Further the combination of these elements is nothing more than a generic computing system. 
Therefore, applicant has not claimed significantly more than the abstract idea. 
When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)
	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
Claims 2, 10, and 18 include the additional step of “omitting.” While helpful, this merely serves to narrow the abstract idea. This does not integrate the abstract idea into practical application, nor is it significantly more. Therefore, it would still fall into the same groupings.
Claims 3, 11, and 19 include the additional steps of “selecting… identifying.” While helpful, this merely serves to narrow the abstract idea. This does not integrate the abstract idea into practical application, nor is it significantly more. Therefore, it would still fall into the same groupings.
Claims 4, 12, and 20 include the additional step of “identifying.” While helpful, this merely serves to narrow the abstract idea. This does not integrate the abstract idea into practical application, nor is it significantly more. Therefore, it would still fall into the same groupings.
Claims 5, 13, and 21 include the additional step of “providing.” While helpful, this merely serves to narrow the abstract idea. The additional elements (“artificial intelligence function”; “the artificial intelligence function is trained”) are merely instructions to apply the abstract idea to a computer, as described in MPEP 2106.05(f).  This does not integrate the abstract idea into practical application, nor is it significantly more. Therefore, it would still fall into the same groupings.
Claims 6, 14, and 22 include an additional element. The additional elements (“further artificial intelligence function”) are merely instructions to apply the abstract idea to a computer, as described in MPEP 2106.05(f).  This does not integrate the abstract idea into practical application, nor is it significantly more. Therefore, it would still fall into the same groupings.
Claims 7, 15, and 23 include the additional step of “requesting.” While helpful, this merely serves to narrow the abstract idea. The additional elements (“further artificial intelligence functions”; “the further artificial intelligence functions be re-trained when a predetermined event occurs”) are merely instructions to apply the abstract idea to a computer, as described in MPEP 2106.05(f).  This does not integrate the abstract idea into practical application, nor is it significantly more. Therefore, it would still fall into the same groupings.
Claims 8, 16, and 24 include the additional step of “combining.” While helpful, this merely serves to narrow the abstract idea. This does not integrate the abstract idea into practical application, nor is it significantly more. Therefore, it would still fall into the same groupings.
(Examiner notes that with respect to “training” and “re-training,” according to MPEP 2106.04(d), "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application. Therefore, according to the MPEP, this is not solely limited to computers but includes other machinery that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology.)
The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the associated computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. See MPEP 2106.05.
Accordingly, claims 1-24 are rejected under 35 USC § 101 as being directed to non-statutory subject matter. 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 9-10, 12, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Haller, Jr. et al. (US 9218626 B1) in view of Koch (US 20140277902).

Claims 1, 9, and 17
[Regarding claim 1, Haller, Jr. discloses: a system {system described in col. 2, lines 49 to 51}, comprising:
a hardware processor {one or more processors; col. 2, lines 55-60}; and
a non-transitory machine-readable storage medium encoded with instructions executable by the hardware processor {as described in col. 2, lines 55 to 60} to perform a method comprising:]
[Regarding claim 9, Haller, Jr. discloses: non-transitory machine-readable storage medium encoded with instructions executable by a hardware processor of a computing component {as described in col. 2, lines 55 to 60}, the machine-readable storage medium comprising instructions to cause the hardware processor to perform a method comprising:]
[Regarding claim 17, Haller, Jr. discloses: a method {col. 5, lines 1 to 7} comprising:]
receiving, from each source of a plurality of the sources, a respective vehicle repair recommendation set for a damaged vehicle {example data storage device 110 includes or stores vehicle insurance claim data 111, such as claim data related to historical vehicle insurance claims from one or more insurance companies or carriers, and/or from other sources such as repair shops, body shops, accident report databases, etc., i.e. pertaining to damaged vehicle; col. 6, lines 50 to 55; vehicle repair recommendation set includes: lists of parts utilized in the actual repair of vehicles, costs of parts utilized in the actual repair of vehicles, etc.; col. 6, lines 60 to 65}, wherein each vehicle repair recommendation set identifies a recommended vehicle repair operation of a plurality of the vehicle repair operations for the damaged vehicle {lists of parts-related recommendations, i.e. identified recommended vehicle repair operation of a plurality of vehicle repair operations, may also or alternatively include recommendations to replace instead of repair one or more of the parts on the list of predicted parts, recommendations to repair instead of replace one or more of the parts on the list of predicted parts, recommendations stating that the addition of another part to the list of predicted parts would result in a “total loss”; col. 22, line 65 to col. 26, line 5}; and
providing the composite vehicle repair recommendation set to one or more vehicle repair insurance claims management systems {indication 168 of predicted parts and/or parts-related recommendations returned, i.e. provided, to the requesting computing device 152, i.e. an insurance claims management system when used by an insurance adjuster; col. 18, lines 15 to 30, lines 55-60; examiner notes that there is no structural and/or functional difference claimed and/or implied by a vehicle repair insurance claims management system vs. any other system; the citation above is provided for the purposes of compact prosecution; see MPEP 2111.05}.
Haller, Jr. doesn’t explicitly disclose: determining a respective source rank of each source from a plurality of the source ranks; generating a composite vehicle repair recommendation set that identifies the recommended vehicle repair operations in an order determined according to the source ranks of the respective sources.
However, Koch teaches a system for the ranking of recommended maintenance procedures, which is relevant given that the field of endeavor is related to providing vehicle repair recommendations. Koch discloses: determining a respective source rank of each source from a plurality of the source ranks {respective source rank represented by user ratings 624 that enable a user to rate how likely the associated diagnostic code is to occur with the selected problem, the source being the user who provided the recommendation; Fig. 6; para. [0082]}; generating a composite vehicle repair recommendation set that identifies the recommended vehicle repair operations in an order determined according to the source ranks of the respective sources {generated composite vehicle repair recommendation set in order determined according to the source ranks demonstrated by recommended vehicle repair operations provided by users and ranked according to user votes, where only the most relevant are displayed; Figs. 5, 6; para. [0078], [0082]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Haller, Jr. to include the features of Koch. Given that Haller, Jr. is directed to generating a list of repairs that are determined as being needed to repair a vehicle, one of ordinary skill in the art would have been motivated to facilitate the identification of the most relevant repair parts and procedures, as taught by Koch, in order to assist users when identifying vehicle-related issues and future maintenance needs {para. [0018], [0019] of Koch}. One of ordinary skill in the art would have been motivated to assist users when identifying vehicle-related issues and future maintenance needs, therefore it would have been obvious to modify Haller, Jr. with Koch. 

Claims 2, 10, and 18
Regarding claims 2, 10, and 18, the combination of Haller, Jr. and Koch discloses the features of claims 1, 9, and 17, respectively. Koch further discloses: omitting, from the composite vehicle repair recommendation, recommended vehicle repair operations generated by one or more of the sources having lower ranks {the diagnostics module 132 can output a most highly ranked subset of the solutions or diagnoses associated with the DTCs or data points for output to a user, where it’s implied that sources having lower ranks are omitted; para. [0045]}.

Claims 4, 12, and 20
Regarding claims 4, 12, and 20, the combination of Haller, Jr. and Koch discloses the features of claims 1, 9, and 17, respectively. Koch further discloses: each of the vehicle repair recommendation sets identifies a score for the recommended vehicle repair operation {identified score for the recommended vehicle repair operation corresponds to number user votes, where only the most relevant are displayed; Figs. 5, 6; para. [0078], [0082]}; the method further comprises: identifying the scores for the recommended vehicle repair operations in the generated composite vehicle repair recommendation set {as seen in Figs. 5, 6; para. [0078]}.


Claims 3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Haller, Jr. and Koch, further in view of Tong (US 20170337593).

Claims 3, 11, and 19
Regarding claims 3, 11, and 19, the combination of Haller, Jr. and Koch discloses the features of claims 1, 9, and 17, respectively. Haller, Jr. further discloses: each of the vehicle repair recommendation sets identifies a plurality of images of the damaged vehicle {vehicle/damage information includes: (i) a type and/or identification of a damaged vehicle, such as a make, model, year, corresponding insurance policy number, Vehicle Identification Number (VIN), license plate number, owner/driver names, etc.; (ii) representations of damage to the damaged vehicle, such images of damage to the vehicle; col. 19, lines 25 to 35}.
The combination of Haller, Jr. and Koch doesn’t explicitly disclose: selecting one or more the images of the damaged vehicle, and identifying the selected images in the generated composite vehicle repair recommendation set.
However, Tong teaches a system for vehicle shop recommendations for damaged vehicles, which is relevant given that the field of endeavor is related to providing vehicle repair recommendations. Tong discloses: selecting one or more the images of the damaged vehicle, and identifying the selected images in the generated composite vehicle repair recommendation set {user interface 162 displays diagnostic data of the damage (such as photos, i.e. images, taken by the camera 164 and identified for display and/or object recognition) and the recommendation, this information representing a generated composite vehicle repair recommendation set with selected images, and enables a user to communicate with the computer system 100, where the display 163 displays information, such as the diagnostic data of the damage and the recommendation; para. [0024], [0030]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Haller, Jr. and Koch to include the features of Tong. Given that Haller, Jr. is directed to generating a list of repairs that are determined as being needed to repair a vehicle, one of ordinary skill in the art would have been motivated to facilitate the recognition of repairs via image detection, as taught by Tong, in order to streamline the generation of maintenance recommendations {para. [0015], [0016] of Tong}. One of ordinary skill in the art would have been motivated to streamline maintenance recommendations, therefore it would have been obvious to modify Haller, Jr. and Koch with Tong. 

Claims 5, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Haller, Jr. and Koch, further in view of Tong and Taliwal et al. (US 20170293894).

Claims 5, 13, and 21
Regarding claims 5, 13, and 21, the combination of Haller, Jr. and Koch discloses the features of claims 1, 9, and 17, respectively, but doesn’t explicitly disclose: each of the vehicle repair recommendation sets includes one or more images of the damaged vehicle; selecting a plurality of the recommended vehicle repair operations comprises: providing the vehicle repair recommendation sets to an artificial intelligence function; and the artificial intelligence function is trained using a plurality of vehicle repair training sets, wherein each vehicle repair training set comprises: one or more images of a further damaged vehicle, and a composite vehicle repair recommendation set for the further damaged vehicle.
However, Tong teaches a system for vehicle shop recommendations for damaged vehicles, which is relevant given that the field of endeavor is related to providing vehicle repair recommendations. Tong discloses: each of the vehicle repair recommendation sets includes one or more images of the damaged vehicle {user interface 162 displays diagnostic data of the damage (such as photos, i.e. images, taken by the camera) and the recommendation, this information representing a vehicle repair recommendation sets includes one or more images of the damaged vehicle; para. [0024], [0030]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Haller, Jr. and Koch to include the features of Tong. Given that Haller, Jr. is directed to generating a list of repairs that are determined as being needed to repair a vehicle, one of ordinary skill in the art would have been motivated to facilitate the recognition of repairs via image detection, as taught by Tong, in order to streamline the generation of maintenance recommendations {para. [0015], [0016] of Tong}. One of ordinary skill in the art would have been motivated to streamline maintenance recommendations, therefore it would have been obvious to modify Haller, Jr. and Koch with Tong. 
The combination of Haller, Jr., Koch, and Tong doesn’t explicitly disclose: providing the data sets to an artificial intelligence function; and the artificial intelligence function is trained using a plurality of vehicle repair training sets, wherein each vehicle repair training set comprises: one or more images of a further damaged vehicle, and a composite vehicle repair recommendation set for the further damaged vehicle.
However, Taliwal teaches a system for the automatic assessment of damage and repair costs in vehicles, which is relevant given that the field of endeavor is related to providing vehicle repair recommendations. Taliwal discloses: providing the data sets to an artificial intelligence function {a deep learning system (e.g., Convolutional Neural Network) is trained on a large number of images of damaged vehicles and corresponding information about damage, e.g., its extent and location on the vehicle, which are available from an insurance company's auto claims archives, i.e. data provide to an artificial intelligence function; para. [0036]}; and the artificial intelligence function is trained using a plurality of vehicle repair training sets {a deep learning system (e.g., Convolutional Neural Network) is trained on a large number of images of damaged vehicles and corresponding information about damage, e.g., its extent and location on the vehicle, which are available from an insurance company's auto claims archives; para. [0036]}, wherein each vehicle repair training set comprises: one or more images of a further damaged vehicle, and a composite vehicle repair recommendation set for the further damaged vehicle {some embodiments train a CNN to output a complete list of damaged parts when presented with the set of images associated to an auto claim, i.e. one or more images of a further damaged vehicle and composite vehicle repair recommendation set for the further damaged vehicle; para. [0121]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Haller, Jr., Koch, and Tong to include the features of Taliwal. Given that Haller, Jr. is directed to generating a list of repairs that are determined as being needed to repair a vehicle, one of ordinary skill in the art would have been motivated to apply artificial intelligence functions to images, as taught by Taliwal, in order to automate the damage assessment and cost appraisal process, thereby improving the repair process and reducing overall complexity {para. [0002], [0028] of Taliwal}. One of ordinary skill in the art would have been motivated to reduce complexity when performing damage appraisals, therefore it would have been obvious to modify Haller, Jr., Koch, and Tong with Taliwal. 


Claims 6-8, 14-16, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over the combination the combination of Haller, Jr. and Koch, further in view of Taliwal.

Claims 6, 14, and 22
Regarding claims 6, 14, and 22, the combination of Haller, Jr. and Koch discloses the features of claims 1, 9, and 17, respectively. Haller, Jr. further discloses: vehicle repair recommendation sets {vehicle repair recommendation set includes: lists of parts utilized in the actual repair of vehicles, costs of parts utilized in the actual repair of vehicles, etc.; col. 6, lines 60 to 65}.
The combination of Haller, Jr. and Koch doesn’t explicitly disclose: each of the data sets is generated by a respective further artificial intelligence function.
However, Taliwal teaches a system for the automatic assessment of damage and repair costs in vehicles, which is relevant given that the field of endeavor is related to providing vehicle repair recommendations. Taliwal discloses: each of the data sets is generated by a respective further artificial intelligence function {classifier generated via application of machine learning technique, e.g., logistic regression, decision tree, artificial neural network, support vector machines (SVM), and bagging, i.e. further artificial intelligence function; para. [0144]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Haller, Jr. and Koch to include the features of Taliwal. Given that Haller, Jr. is directed to generating a list of repairs that are determined as being needed to repair a vehicle, one of ordinary skill in the art would have been motivated to apply artificial intelligence functions to images, as taught by Taliwal, in order to automate the damage assessment and cost appraisal process, thereby improving the repair process and reducing overall complexity {para. [0002], [0028] of Taliwal}. One of ordinary skill in the art would have been motivated to reduce complexity when performing damage appraisals, therefore it would have been obvious to modify Haller, Jr. and Koch with Taliwal. 

Claims 7, 15, and 23
Regarding claims 7, 15, and 23, the combination of Haller, Jr., Koch, and Taliwal discloses the features of claims 6, 14, and 22, respectively. Taliwal further discloses: each of the further artificial intelligence functions is trained {training described in para. [0036], [0144]}; and wherein the method further comprises: requesting one or more of the further artificial intelligence functions be re-trained when a predetermined event occurs {examiner contends that artificial intelligence functions retrain until stopping criteria is met, e.g. a desired degree of accuracy on a test set, this representing a predetermined event occurring; para. [0144]}.

Claims 8, 16, and 24
Regarding claims 8, 16, and 24, the combination of Haller, Jr. and Koch discloses the features of claims 1, 9, and 17, respectively. Koch further discloses: combining, in the composite vehicle repair recommendation, recommended vehicle repair operations generated by one or more of the sources having lower ranks {recommended vehicle repair operations generated by one or more of the sources having lower ranks combined and ranked according to user votes, as seen in Figs. 5, 6; para. [0078], [0082]}.
The combination of Haller, Jr. and Koch doesn’t explicitly disclose: output based on statistical aggregation methodologies comprising at least one of mean, max, min, variance, and standard deviation. 
However, Taliwal teaches a system for the automatic assessment of damage and repair costs in vehicles, which is relevant given that the field of endeavor is related to providing vehicle repair recommendations. Taliwal discloses: output based on statistical aggregation methodologies comprising at least one of mean, max, min, variance, and standard deviation {the function is defined such that its minimum, i.e. min, is reached (therefore, stop evolving) as soon as the zero level set touches the object boundary; para. [0099]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Haller, Jr. and Koch to include the features of Taliwal. Given that Haller, Jr. is directed to generating a list of repairs that are determined as being needed to repair a vehicle, one of ordinary skill in the art would have been motivated to apply artificial intelligence functions to images, as taught by Taliwal, in order to automate the damage assessment and cost appraisal process, thereby improving the repair process and reducing overall complexity {para. [0002], [0028] of Taliwal}. One of ordinary skill in the art would have been motivated to reduce complexity when performing damage appraisals, therefore it would have been obvious to modify Haller, Jr. and Koch with Taliwal. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 3-6, 9, 11-14, 17, and 19-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9-13, and 17-21 of copending Application No. 17/039,231 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because similar features are claimed in both applications, as shown in the table below:

17/039,287
17/039,231
Claims 1, 9, 17
receiving, from each source of a plurality of the sources, a respective vehicle repair recommendation set for a damaged vehicle, wherein each vehicle repair recommendation set identifies a recommended vehicle repair operation of a plurality of the vehicle repair operations for the damaged vehicle; determining a respective source rank of each source from a plurality of the source ranks; generating a composite vehicle repair recommendation set that identifies the recommended vehicle repair operations in an order determined according to the source ranks of the respective sources; and providing the composite vehicle repair recommendation set to one or more vehicle repair insurance claims management systems.
Claims 1, 9, 17
receiving a plurality of vehicle repair recommendation sets for a damaged vehicle, wherein each of the vehicle repair recommendation sets identifies at least one recommended vehicle repair operation of a plurality of the vehicle repair operations for the damaged vehicle; aggregating a plurality of the recommended vehicle repair operations; generating a composite vehicle repair recommendation set that identifies the aggregated recommended vehicle repair operations; and providing the composite vehicle repair recommendation set to one or more vehicle repair insurance claims management systems.

Claims 3, 11, 19
each of the vehicle repair recommendation sets identifies a score and/or confidence percentage for the recommended vehicle repair operation; and the method further comprises: identifying the scores for the recommended vehicle repair operations in the generated composite vehicle repair recommendation set
Claims 3, 11, 19
each of the vehicle repair recommendation sets identifies a plurality of images of the damaged vehicle; and the method further comprises: selecting one or more the images of the damaged vehicle, and identifying the selected images in the generated composite vehicle repair recommendation set.
Claims 2, 10, 18
each of the vehicle repair recommendation sets identifies a plurality of images of the damaged vehicle; and the method further comprises: selecting one or more of the images of the damaged vehicle, and identifying the selected one or more of the images in the generated composite vehicle repair recommendation set.
Claims 4, 12, 20
each of the vehicle repair recommendation sets identifies a score for the recommended vehicle repair operation; and the method further comprises: identifying the scores for the recommended vehicle repair operations in the generated composite vehicle repair recommendation set.
Claims 3, 11, 19
each of the vehicle repair recommendation sets identifies a score and/or confidence percentage for the recommended vehicle repair operation; and the method further comprises: identifying the scores for the recommended vehicle repair operations in the generated composite vehicle repair recommendation set.
Claims 5, 13, 21
each of the vehicle repair recommendation sets includes one or more images of the damaged vehicle; selecting a plurality of the recommended vehicle repair operations comprises: providing the vehicle repair recommendation sets to an artificial intelligence function; and the artificial intelligence function is trained using a plurality of vehicle repair training sets, wherein each vehicle repair training set comprises: one or more images of a further damaged vehicle, and a composite vehicle repair recommendation set for the further damaged vehicle.
Claims 4, 12, 20
each of the vehicle repair recommendation sets includes one or more images of the damaged vehicle; selecting a plurality of the recommended vehicle repair operations comprises: providing the vehicle repair recommendation sets to an artificial intelligence function; and the artificial intelligence function is trained using a plurality of vehicle repair training sets, wherein each vehicle repair training set comprises: one or more images of a further damaged vehicle, and a composite vehicle repair recommendation set for the further damaged vehicle.
Claims 6, 14, 22
each of the vehicle repair recommendation sets is generated by a respective further artificial intelligence function.
Claims 5, 13, 21
each of the vehicle repair recommendation sets is generated by a respective further artificial intelligence function.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Examiner notes that additional copending applications (17/039,311; 17/039,339; 17/039,262), while not rising to the level of provisional Double Patenting, will continue to be observed throughout prosecution.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Prytz, R. (2014). Machine learning methods for vehicle predictive maintenance using off-board and on-board data (Doctoral dissertation, Halmstad University Press), directed to unsupervised and supervised methods for predicting vehicle maintenance.
US 20150012169, directed to vehicle diagnostic and repair cost estimation;
US 20050108065, directed to estimating vehicle damage;
US 20180121888, directed to improved vehicle collision estimating;
US 20130317694, directed to systems for providing vehicle repair information;
US 8725543, directed to communication of insurance repair data. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091. The examiner can normally be reached on Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.S.W./               Patent Examiner, Art Unit 3689                                                                                                                                                                                         	7/25/22
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689